Exhibit 10.2

 

Dated: August 15, 2012

 

FIRST AMENDMENT TO EMPLOYMENT CONTRACT

 

BY AND BETWEEN:

 

1.               ALTISOURCE SOLUTIONS S.à r.l., a private limited liability
company (société à responsabilité limitée) incorporated under the laws of the
Grand Duchy of Luxembourg, having its registered office at 291, route d’Arlon,
L-1150 Luxembourg, Grand Duchy of Luxembourg, registered with the Luxembourg
Trade and Companies Register (“S.à r.l.”) (hereinafter referred to as “the
Employer”)

 

and

 

1.               Mr. Kevin James Wilcox born on the 13th day of March, 1964 in
Perth Amboy, New Jersey (United States of America), residing at 8, rue Fernand
Mertens, Luxembourg  L-2148 (Luxembourg)  (hereinafter referred to as “the
Employee”)

 

The Employee and the Employer may hereinafter collectively be referred to as the
“Parties”, each being a “Party”.

 

The present amendment (the “First Amendment”) amends the Employment Contract
dated August 10, 2009 between Altisource Solutions S.à r.l. and Mr. Kevin James
Wilcox. The First Amendment shall be effective as of September 1, 2012 (the
“Effective Date”) and is for an unlimited period of time, in accordance with the
provisions of the Luxembourg Labour Code, under the following conditions agreed
by and between the Parties:

 

1.                                      Amendment to Article 1, Definitions and
Interpretations, subparagraph (a) to the Contract. In Article 1, Definitions and
Interpretations, subparagraph (a), the definition of the term “Employment” is
hereby deleted and replaced in its entirety with the following definition:

 

Employment: the employment of the Employee by the Employer on the terms of the
Contract and the First Amendment.

 

2.                                      Amendment to Article 5, Remuneration,
subparagraph (b) to the Contract. In Article 5, Remuneration, the first sentence
of subparagraph (b) of the Contract is hereby deleted in its entirety and
replaced with the following three sentences:

 

1

--------------------------------------------------------------------------------


 

(b)                               The Employee’s annual gross salary shall be
USD 414,634 less all applicable withholdings. This salary has been fixed in
consideration of the Luxembourg index applicable as of the Effective Date
(Salary Index as of the date of the First Amendment: 737.83 as of October 1,
2011). Upon the next statutory increase, currently scheduled for October 1,
2012, the Employee’s annual gross salary shall be USD 425,000 less all
applicable withholdings.

 

3.                                      Amendment to Article 5, Remuneration,
subparagraph (f) to the Contract. In Article 5, Remuneration, the first sentence
of subparagraph (f) of the Contract is hereby deleted in its entirety and
replaced with the following three sentences:

 

(f)                                   Upon satisfaction of the relevant
performance criteria, the Employee may be entitled to an annual incentive in the
target amount of USD 414,634. This target incentive amount has been fixed in
consideration of the Luxembourg index applicable as of the Effective Date
(Salary Index as of the date of the First Amendment: 737.83 as of October 1,
2011). Upon the next statutory increase, currently scheduled for October 1,
2012, the Employee’s annual target incentive shall be USD 425,000 less all
applicable withholdings.

 

4.                                      Agreement in Full Force and Effect as
Amended. The terms and conditions of this First Amendment shall prevail over any
conflicting terms and conditions in the Agreement. Capitalized terms that are
used in this First Amendment not otherwise defined herein shall have the
meanings ascribed to them in the Contract. Except as specifically amended or
waived hereby, all of the terms and conditions of the Contract shall remain in
full force and effect. All references to the Contract in any other document or
instrument shall be deemed to mean the Contract as amended by this First
Amendment. The Parties hereto agree to be bound by the terms and obligations of
the Contract, as amended by this First Amendment, as though the terms and
obligations of the Contract were set forth herein.

 

In witness whereof the present First Amendment has been signed in duplicate on
August 15, 2012 and each of the Parties acknowledges having received one
original version.

 

The Employer

 

The Employee

Altisource Solutions S.à r.l.

 

 

 

 

 

/s/ William B. Shepro

 

/s/ Kevin J. Wilcox

By: Mr. William B. Shepro

 

By: Mr. Kevin J. Wilcox

Title: Manager

 

 

 

2

--------------------------------------------------------------------------------